GREEN, Acting Chief Judge.
Joe Dawson timely appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. In Dawson’s motion, he alleged that his trial counsel was ineffective for failing to investigate three alibi witnesses. He has made a facially sufficient claim under Robinson v. State, 659 So.2d 444 (Fla. 2d DCA 1995). We reverse and remand for further proceedings. If the trial court again denies this claim on remand, the trial court must attach documents that conclusively refute the claim.
Reversed and remanded.
CASANUEVA and STRINGER, JJ., Concur.